Citation Nr: 0825655	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from May 1990 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for lumbosacral 
strain, and assigned a noncompensable (0 percent) rating with 
an effective date of February 11, 2002.  The veteran appealed 
the issue of entitlement to an initial compensable 
evaluation.  

In August 2007, the RO granted the claim, to the extent that 
it increased her evaluation to 10 percent, with an effective 
date of February 7, 2007.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
initial evaluation issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

On April 30, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that she wished to withdraw her current claim on 
appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn her appeal on the issue 
of entitlement to an increased initial rating for service-
connected lumbosacral strain, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issue of entitlement to an increased initial rating for 
service-connected lumbosacral strain, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.  

Specifically, in a statement signed by the veteran, received 
on April 30, 2008, the veteran stated that she desired to 
withdraw her appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the issue 
of entitlement to an increased initial rating for service-
connected lumbosacral strain.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

ORDER

The appeal as to the claim of entitlement to an increased 
initial rating for service-connected lumbosacral strain is 
dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


